DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim 1 is under examination. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim 1 does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The instant claims are directed towards a method/program/computer system for nucleic acid sequencing.   An initial two step analysis is required for determining statutory eligibility.   Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter.   In the instant case the Step 1 requirement is satisfied as the claims are directed towards a method/program/machine.  The Step 2 analysis is a two-part analysis, Step 2A and Step 2B, with the first part Step 2A requiring a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea.  
In the instant case, the claims as stated are drawn to a method for nucleic acid sequencing comprising process steps implemented on a computer. The recited process involves the abstract and computational steps of receiving signals, processing signals and predicting sequences based upon processed signals.  As such, the instant claims are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.   Therefore the result of Step 2A analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea.  With regards 
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use the idea to a particular technological environment. In the instant claims, the computer and/or program/product amount to mere instruction to implement an abstract idea.  The hardware recited by the system claims do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” see Alice Corp v. CLS Bank Int’l 573 U.S. (2014).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112, second paragraph, for failing to particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.  The term “determining whether the defined space comprises a sample nucleic acid’ and “processing the received signals to improve a quality of the received signals” are vague and indefinite and is not defined by the claim.  The specification, although providing particular examples, does not provide a standard for ascertaining the requisite determining and processing steps, and one of ordinary skills in the art would not be reasonably appraised of the scope of the invention.
Without defining the determining or processing steps it is not possible to have a clear measure of what applicant’s regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability.  There is no algorithm or prose equivalent recited that performs the recited determining or processing steps.  The lacking of properly defined method steps further makes the scope of the claim unclear so that a person of ordinary skill in the art would be informed of the boundaries of what constitutes infringement of the patent.  Clarification via clearer claim wording is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flusberg et al. (US P/N 2011/0183320) in view of Roth et al. (US P/N 2009/0053724).
The claims are directed to a method, program, and system for nucleic acid sequencing, comprising: 
receiving a plurality of signals indicative of a parameter measured for a plurality of defined spaces, at least some of the defined spaces comprising one or more sample nucleic acids, the signals being responsive to a plurality of nucleotide flows introducing nucleotides to the defined spaces; 
determining, for at least some of the defined spaces, whether the defined space comprises a sample nucleic acid; 
processing, for at least some of the defined spaces determined to comprise a sample nucleic acid, the received signals to improve a quality of the received signals; and 
predicting a plurality of nucleotide sequences corresponding to respective sample nucleic acids for the defined spaces based on the processed signals and the nucleotide flows.
With regards to limitations of claim 1, Flusberg discloses a method for nucleic acid sequencing ('sequencing...nucleic acids'; para [0066]), comprising: receiving a plurality (a plurality of reactions is disposed on a solid surface; para [0213]) of observed or measured signals indicative of a ) parameter observed or measured for a plurality of defined spaces (an array-based detector to simultaneously detect multiple different optical signals; para [0213]), at least some of the defined spaces comprising one or more sample nucleic acids ('multiple nucleic acid molecules'; para [0031]), and determining, for at least some of the defined spaces, whether the defined space comprises one or more sample nucleic acids (the template nucleic acid is plurality of template nucleic acids that are optically resolvable from one another during the monitoring; para [0020]); processing, for at least some of the defined spaces determined to comprise one or more sample nucleic acids, the observed or measured signal for the defined space to improve a quality of the observed or measured signal (an algorithm for use in detecting changes during 
First, a classifier is created that can distinguish between true incorporations and stochastic pulses. Features that can help discriminate between the two include, e.g., pulse height, pulse width, local signal-to-noise ratio, dye channel, and the .chi..sup.2 metric for the measured spectrum; para [0194]); and generating, for at least some of the defined spaces determined to comprise one or more sample nucleic acids and processed in the processing step, a set of candidate sequences of bases for the defined space (a sequence read generated during a nucleic acid sequencing reaction; para [0062]) using one or more metrics adapted to associate a score or penalty to the candidate sequences of bases ('conversion of signal emissions into basecalls’; para [0188] and 'candidate region'; para [0196] reaction data (e.g., sequence reads, kinetics, signal characteristics, signal context, and/or results from further statistical analyses) generated for the multiple reactions can be combined and subjected to statistical analysis to determine a consensus sequence for the template; para [0063]).
Flusberg does not explicitly refer to a plurality of nucleotide flows introducing nucleotides to the defined spaces, Flusberg does teach wherein "nucleotides or analogs thereof that are incorporated into a nascent strand synthesized by the enzyme are distinctly labeled to allow identification of a sequence of specific nucleotides or nucleotide analogs so incorporated" (para [0014]), as well as wherein "if the template is extremely long (e.g., thousands or tens of thousands of base pairs in length), it may be beneficial to temporarily pause the reaction at one or more points on the template to allow orientation of the sequence read to the template. In particular, a pause in emission of signal pulses is indicative that the polymerase has reached a particular location on the template, and the investigator can reinitiate polymerization by addition of repair agents/proteins to the reaction mixture. Such repair agents may be washed out of the reaction mixture and, optionally, reintroduced at a later point during the course of the reaction" (para [0185]). 

It would have been obvious to a person of ordinary skill in the art to enable control of the sequence reaction and detection by providing individual or limited sets of nucleotides in separate flows and washes, as taught by Roth, in order to control the rate of the reaction to enable sequence reading to proceed at a pace readable by the detector while reducing noise due to the presence of undesired or additional label present in unincorporated nucleotides without undue experimentation.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,241,075. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent requires all the limitations of the instant claim with additional limitations. Thus, the instant encompasses the subject matter of the U.S. Patent and is not patentable distinct.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY LIN/             Primary Examiner, Art Unit 1631